Citation Nr: 1708078	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  12-07 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability.

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability.

3. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned at a July 2013 videoconference hearing.  A copy of the hearing transcript is of record.  

In December 2014, the Board denied the claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2015 Order, the Court granted a November 2015 joint motion for remand, vacated the Board's decision, and remanded the case for further action consistent with the terms of the joint motion.  In the joint motion, the parties agreed that the Board should address potentially outstanding VA treatment records.

In May 2016, the Board remanded the case for further development consistent with the terms of the Court Order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The RO's development of the claim does not substantially comply with the Board's May 2016 remand directives and the Court's November 2015 Order.  The RO did not obtain relevant and outstanding VA medical records, including records from the Aurora, Colorado VA Outpatient Clinic from 1970 to 1976.  Further, the RO's development did not satisfy VA's duty to assist the Veteran in obtaining records that are in the custody of a Federal department or agency.  See 38 C.F.R. § 3.159(c)(2)(2016).  While the Veteran does not appear to have responded to a May 2016 development letter, the majority of the records in question are Federal records.  As such, further development is needed to comply with the Board's remand directives and the duty to assist.  See id.; see also Stegall v. West, 11Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and request that he identify the names of any VA and/or private medical care providers where he received treatment for the disorders at issue between 1968 and 1980.  For each named facility, the Veteran should identify when he received care from that facility or provider.  The Veteran must provide VA with signed authorizations for any private provider identified.  The Veteran is advised that if he wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.

Thereafter, appropriate development must be undertaken to secure all pertinent records, including records from the Denver VA Medical Center, Aurora, Colorado VA Outpatient Clinic, Fitzsimons Hospital, Colorado General/University of Colorado Hospital, and Rose Medical Center.

If the RO cannot locate such records, the RO must specifically document in writing all attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.

2.  After the requested development has been completed, the RO should review the record to ensure that it is in complete compliance with the directives of this remand.  If the development is deficient in any manner, the RO must implement corrective procedures at once.

3.  Then, readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  He is advised that 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




